DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 03/08/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 03/08/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1-4, 7-8, 12-15, and 21.
Claims 5-6,9-11,22-23, and 25-57 are cancelled.
Claims 1-4, 7, 8, 12-15, 17-21 and 24 as filed 03/08/2022 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 has been considered by the examiner.





Claim Objections – Withdrawn and New
Claim 2 is objected to because of the following informalities:
Please change “wherein the the processor” to read “the processor.” It appears the removal of the “estimation unit” from claim 2 should have also included the article “the.”
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see page 8, filed 03/08/2021, with respect to the claim objections have been fully considered and are persuasive. The claims have been amended to address the objections. The previous claim objections have been withdrawn. 

Claim Rejections - 35 USC § 112 – Withdrawn and New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the processor (i) estimates” and “(ii) estimates.” Claim 1, from which claim 2 is dependent on, recites that the processor is “configured to” perform the functions but those functions are not actively claimed. Thus, there is a combination of statutory categories that makes the claim indefinite as it is unclear if the processor must perform the functions described in claim 1 to acquire “the plurality of brainwave data” required to actively perform the limitations of claim 2. The examiner advises amending amended claim 2 to read, “wherein the processor is configured to (i) estimate….and (ii) estimate…”
Claim 3 recites the limitation “wherein the processor further estimates.” Claim 1, from which claim 3 is dependent on, recites that the processor is “configured to” perform the functions but those functions are not actively claimed. Thus, there is a combination of statutory categories that makes the claim indefinite as it is unclear if the processor must perform the functions described in claim 1 to acquire “the plurality of brainwave data” required to actively perform the limitations described in claim 3. The examiner advises amended claim 3 to read, “wherein the processor is further configured to estimate...”
Response to Arguments
Applicant’s arguments, see page 8, filed 03/08/2021, with respect to the rejections under 35 USC § 112 have been fully considered and are persuasive. The claims have been amended to address the rejections. The previous claim rejections under 35 USC § 112 have been withdrawn. 

Claim Rejections - 35 USC § 101 – Modified
Claims 1-4, 7-8, 12-15, 17-21, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
estimate a relative magnitude of pain upon the measurement of a brainwave a plurality of times from the plurality of brainwave data or analysis data thereof, based on a pain function for a relationship between brainwave data or analysis data thereof and pain, wherein the pain function comprises a sigmoid function.
which is directed to a judicial exception Abstract Ideas for encompassing a mental process. The human mind is reasonably-abled to perform the function of estimating a relative magnitude of pain from brain wave analysis date based on a pain function such a sigmoid function.  
	Regarding Claim 7, the claim is a process claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). Claim 7 recites a similar limitation of “estimating a relative magnitude of pain upon the measurement of a brainwave a plurality of times from the plurality of brainwave data or analysis data thereof based on a pain function for a relationship between brainwave data or analysis data thereof and pain, wherein the pain function comprises a sigmoid function” being applied as a method step. The step can be performed mentally as described above.
	Regarding Claim 12, the method of claim 7 is integrated into a machine (Yes at Step 1) including a storage medium for controlling a computer to perform the method steps (Yes at Step 2A Prong One). Merely applying the method to a generic computer in insufficient to alter the eligibility analysis.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim 1 does recite additional elements not directed to the judicial exception, specifically:
a processor configured to measure a brainwave a plurality of times from the object being estimated to obtain a plurality of brainwave data or analysis data thereof
a processor configured to estimate
Regarding I and II, a processor is generic computer component which is generally linked to the particular field of pain estimation by being configured to measure data indicative of brainwave activity and to perform the mental process described above. Merely applying the judicial exception to a generic computer is insufficient to recite a practical application. Overall, the claim fails to integrate the judicial in a practical application as the claim merely recites applying the judicial exception with a generic computer and generally linking the computer to the particular field of pain estimation (No at Step 2A Prong Two).
Regarding Claims 7 and 12, the claims recites the same limitation of “measuring a brainwave a plurality of times from the object being estimated to obtain a plurality of brainwave data or analysis data thereof” as described above in respect to claim 1, but applied to a method step. The steps describe data gathering at a high level of generality such that it is merely linked a particular field without implementation of a particular machine.
Furthermore, claim 1 does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed limitation of a processor configured for measuring a brainwave refers to the insignificant extra-solution activity of data gathering as the functionality is described at a high level of generality. Measuring brain activity with a processor for estimating a pain would be well-understood, routine, and conventional to one having ordinary skill in the art as described in Granovsky (Objective Correlate of Subjective Pain Perception by Contact Heat-Evoked Potentials, cited in IDS filed 07/15/2019). Granovsky describes how pain-evoked potentials have gained considerable acceptance over the last three decades prior to publication of the paper (Abstract).  
Regarding Claims 7 and 12, the claims recites the functionality of claim 1 but applied to a method. Claim 7 fails to even apply the judicial exception to a generic computer and merely recites the insignificant extra-solution activity of data-gathering. Claim 12 merely applies the judicial exception to a generic computer which also performs the insignificant extra-solution activity of data-gathering.
Thus, in claim 1, the judicial exception is not integrated into a practical application because the claim merely applies the judicial exception to a generic computer component and generally links it to a particular field, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites a generic computer configured to perform the insignificant extra-solution activity of data gathering at a high level of generality.
Regarding Claims 7 and 12, the judicial exception is not integrated into a practical application because the claims merely link the judicial exception to a particular field and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite the insignificant extra-solution activity of data gathering at a high level of generality.

Regarding Claim 2, the claim recites limitations directed to the judicial exception which are merely applied to the generic computer component of the processor. Specifically, the claim recites “estimates that first pain corresponding to the first brainwave data or analysis data thereof is greater than second pain corresponding to the second brainwave data or analysis data thereof if the first brainwave data is greater than the second brainwave data,” which can reasonably be performed by the human mind as it only requires a simple comparison of two data points. This mental process is merely implemented by the processor. The claim further recites the limitation: “estimates that the first pain is less than the second pain if the first brainwave data or analysis data thereof is less than the second brainwave data or analysis data thereof,” which can also be reasonably performed by the human mind as it only requires a simple comparison of two data points. The mental process is also carried out by the “processor.” Furthermore, the claim recites the limitation “wherein the plurality of brainwave data or analysis data thereof comprise first brainwave data or analysis data thereof and second brainwave data or analysis data thereof.” Pain-evoked potentials, as described by Granvosky, which are well-understood, routine, and conventional, produce at least first and second pain data as each contact evoked-potential is associated with brain wave activity meant to be compared to each other to determine a pain response. 

Regarding Claim 3, claim 2 is further defined by the additional limitations directed to the judicial exception merely being implemented by the generic computer component. Specifically, the claim recites: “estimates a relative amount of change between a first change from the first pain to the second pain, and a second change from third pain corresponding to the third brainwave data to fourth pain corresponding to the fourth brainwave data, based on a first value of difference between the first brainwave data or analysis data thereof and the second brainwave data or analysis data thereof, and a second value of difference between the third brainwave data or analysis data thereof and the fourth brainwave data or analysis data thereof,” performed by the processor.  As described above in regards to claim 2, the human mind is reasonably-abled to estimate relative changes between data points as such a process requires the simple mathematical process of subtraction. The claim also further defines that the brain wave data includes third brainwave data or analysis data thereof and fourth brainwave data or analysis data thereof. Pain-evoked potentials, as described by Granvosky, which are well-understood, routine, and conventional, produce at third and fourth data as shown in Figure 3A. 

Regarding Claim 4, the claim recites the limitations directed to the judicial exception, specifically:
fit the pain and the brainwave data or analysis data thereof to a pain function to obtain a pain function specific to the object being estimated
identify a pain classifier for separating a pain level to at least two based on the pain function
classify a pain level of the object being estimated by fitting the brainwave data or analysis data thereof to the pain classifier
Regarding I, the human mind is reasonably-abled to fit data to a function to obtain a specific function for the data. Regarding II, the human mind is reasonably able to identify a pain classified for separating a pain level to at least two based on a pain function. For example, the human mind could determine that data reasonably fits a sigmoid function and use a threshold to separate the data into at least two levels. Regarding III, the human mind can reasonably classify a pain level by fitting the data to the classifier. 
The claim also recites limitations not directed to the judicial exception, specifically:
the processor
wherein the brainwave data or analysis data thereof is an amplitude of a brainwave
Claim limitation I recites a generic computer component used to implement the mental processes described above. Item II further links the judicial exception to a particular field as it described what the brain wave data includes. Generally linking the judicial exception to a particular field and merely applying it a particular field does not integrate the judicial exception in a practical application. Furthermore, performing additional insignificant extra-solution data-gathering does not recite significantly more than the judicial exception and lacks an inventive step.
	Regarding Claim 8, the claim recites substantially the same limitations as claim 4, but the limitations are integrated into an estimation step and not a generic computer component.  

Claim 13 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
identify an upper limit value and a lower limit value of the brainwave data or analysis data thereof of the object being estimated based on the brainwave data or analysis data thereof
estimate a value of a magnitude of pain corresponding to the object's brainwave data or analysis data thereof based on a relative size of a value of the object's brainwave data or analysis data thereof with respect to the upper limit value and the lower limit value
which are directed to a judicial exception Abstract Ideas for encompassing a mental process. The human mind is reasonably-abled to identify an upper limit and lower limit of data and to estimate a relative magnitude of pain from brain wave analysis date based on the limits.  
	Regarding Claim 18, the claim is a process claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). Claim 18 recites the same limitations directed to the judicial exception as being applied to method step.
	Regarding Claim 24, the method of claim 18 is integrated into a storage medium for controlling a computer to perform the method steps. Merely applying the method to a generic computer in insufficient to alter the eligibility analysis.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. Claim 13 does recite additional elements not directed to the judicial exception, specifically:
A processor configured to measure a brainwave from an object being estimated sequentially inflicted with stimulation of a plurality of magnitudes to obtain brainwave data or analysis data thereof corresponding to stimulation of each magnitude, and measure a brainwave from the object being estimated to obtain object's brainwave data or analysis data thereof
A processor is generic computer component which is generally linked to the particular field of pain estimation by being configured to measure data indicative of brainwave activity and to perform the mental process described above. Merely applying the judicial exception to a generic computer is insufficient to recite a practical application. Overall, the claim fails to integrate the judicial in a practical application as the claim merely recites applying the judicial exception with a generic computer and generally linking the computer to the particular field of pain estimation by describing what data is obtained (No at Step 2A Prong Two).
Regarding Claims 18 and 24, the claims recites the same limitation of as described above in respect to claim 13, but applied to a method step.
Furthermore, the claims do not recite significantly more than the judicial exception and lack an inventive step (No at Step 2B). In claim 13, the claimed limitation of a processor configured to measure brainwave data refers to the insignificant extra-solution activity of data gathering as the functionality is described at a high level of generality. The claim does not provide indication of how, when, or with what particular elements, the data is being obtained. Measuring brainwave data for estimating a pain value based on a plurality of stimulations at different magnitudes would be well-understood, routine, and conventional to one having ordinary skill in the art as described in Granovsky (Objective Correlate of Subjective Pain Perception by Contact Heat-Evoked Potentials, cited in IDS filed 07/15/2019). Granovsky describes how pain-evoked potentials have gained considerable acceptance over the last three decades prior to publication of the paper (Abstract).  
Regarding Claims 18 and 24, the claims recites functionality of claim 13 but applied to a method. Claim 18 fails to even apply the judicial exception to a generic computer and merely recites the insignificant extra-solution activity of data-gathering. Claim 24 merely applied the judicial exception to a generic computer which also performs the insignificant extra-solution activity of data-gathering.
Thus, in claim 13, the judicial exception is not integrated into a practical application because the claim merely applies the judicial exception to generic computer components and generally links it to particular field without the integration of a particular machine, and the claim does not recite significantly more than the judicial exception because the claim merely recites a generic computer configured to perform the insignificant extra-solution activities of data gathering.
Regarding Claims 18 and 24, the judicial exception is not integrated into a practical application because the merely link the judicial exception to a particular field and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites the insignificant extra-solution activities of data gathering at a high level of generality used as input for the mental process steps.

Regarding Claim 14, claim 13 is further defined by a limitation directed to the judicial exception being merely applied to the generic computer component of the processor. The claim recites “estimate a ratio of a value of difference between a value of the object's brainwave data or analysis data thereof and the lower limit value to a value of difference between the upper limit value and the lower limit value as the value of the magnitude of pain.” The human mind is reasonably-abled to perform the steps of determining a difference between a first and a third value and a difference between the first value and a third value and to calculate a ratio of the two differences as such steps require only the simple mathematically steps of subtraction and division which can be completed with the aid of a pencil and a paper. The claim also recites the limitation “wherein the brainwave data or analysis data thereof comprises an amplitude,” which further links the judicial exception to the particular field of pain estimation by defining the data to be gathered. 
Regarding Claim 19, claim 18 is further defined by the limitation “wherein the brainwave data or analysis data thereof comprises an amplitude,” which further links the judicial exception to the particular field of pain estimation by defining the data to be gathered.

Regarding Claims 15 and 17, claim 13 is further by the limitations directed to the judicial exception, specifically:
Fit the pain and the brainwave data or analysis data thereof to a pain function to obtain a pain function specific to the object being estimated
identify a pain classifier for separating a pain level to at least two based on the pain function
classify a pain level of the object being estimated by fitting the brainwave data or analysis data thereof to the pain classifier
wherein the pain function comprises a linear function or a sigmoid function (Claim 17)
Regarding I, the human mind is reasonably-abled to fit data to a function to obtain a specific function for the data, such as through linear regression. Regarding II, the human mind is reasonably able to identify a pain classified for separating a pain level to at least two based on a pain function. For example, the human mind could determine that data reasonably fits a linear function (item IV) and use a threshold to separate the data into at least two levels. Regarding III, the human mind can reasonably classify a pain level by fitting the data to the classifier. For example, as described above, the human mind can fit the data to the linear function and use the threshold to determine a pain level.  
The claim also recites limitations not directed to the judicial exception, specifically:
a the processor is configured to perform the steps
Merely integrating the judicial exception in a generic computer component generally linked to a particular field does not integrate the judicial exception in a practical application and is insufficient to recite significantly more than the judicial exception itself. 

Regarding Claim 20, claim 18 is further defined by the limitations “classifying the brainwave data or analysis data thereof to a pain level of the object being estimated based on a predetermined pain classifier” and “wherein the pain classifier is obtained by fitting the brainwave data or analysis data thereof of the object being estimated to a pain function” which are both directed to the judicial exception for encompassing mental processes. The human mind is reasonably-abled to classifying a data point based on a predetermined classifier such as a linear approximation of reference data and in combination with a threshold value. Furthermore, the human mind can fit data to predetermined function to obtain a classifier with the aid of a pencil and paper. 

Regarding Claim 21, claim 20 is further defined in that the pain function comprises a linear function or a sigmoid function which further defines the mental process steps described above in claim 20. 
Response to Arguments
Applicant's arguments filed 03/08/2022 with respect to the rejections under 35 USC § 101 have been fully considered but they are not persuasive. The applicant states that they have amended the claimed invention to recite that the brainwave data or analysis data is measured by a processor and, thus, is not directed to a mental process. The examiner has not stated that measuring brainwave data is a mental process. The step is an insignificant extra-solution activity described at a high level of generality and performed by a generic computer as outlined in the rejection above. 

Claim Rejections - 35 USC § 102 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 03/08/2021, with respect to the rejections under 35 USC § 102 have been fully considered and are persuasive. The claims have been amended to include limitations not disclosed by the prior art previously relied upon. The claim rejections under 35 USC § 102 have been withdrawn. New rejections under 35 USC § 103 are issued below to address the newly included limitations. 

Claim Rejections - 35 USC § 103 – New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jardin (US 20140276188 A1) in view of Johnstone (Turning on the alarm: The neural mechanisms of the transition from innocuous to painful sensation).
Regarding Claim 1, Jardin discloses a pain estimation apparatus for estimating a magnitude of pain of an object being estimated ([0003], methods and devices for assessing levels of pain, discomfort or anxiety in real-time) based on a brainwave ([0049], experience of pain can be correlated with the presence of alpha brain waves and beta brain waves) of the object being estimated, comprising a processor ([0091], Processor(s) 1210), the processor configured to:
 measure a brainwave a plurality of times from the object being estimated ([0092], When an EEG sensor attached to device 1205 transmits EEG signals to device 1205, the signals travel to I/O interface 1225, to input unit 1270, which passes the signals to EEG management EEG sensor manager 1285) to obtain a plurality of brainwave data (from [0077] EEG signals are obtained over a period of time to generate the plurality of data as shown in Fig. 7) or analysis data thereof; and
estimate a relative magnitude of pain upon the measurement of a brainwave a plurality of times from the plurality of brainwave data or analysis data thereof ([0092], pain levels assessment (e.g., a pain level has been determined based on the EEG signals) based on the received EEG signals may be performed by assessment/treatment unit 1290), based on a pain function for a relationship between brainwave data or analysis data thereof and pain ([0091], assessment/treatment 1290 may implement one or more processes described and/or shown in FIGS. 1-11. Process shown in Fig. 11 and described in [0075]: At block 1120, device 104 may determines, using correlated EEG data, a pain level based on the received EEG signals. The correlated EEG data, described in FIGS. 2-4 above, is EEG data created by, for example, correlating (e.g., associating, assigning, or marking) sample EEG signals with two or more pain level indicators. The “correlated” EEG data is the “pain function”). 
However, Jardin does not explicitly disclose wherein the pain function comprises a sigmoid function. Johnstone teaches a system for correlating pain to a brain response (Abstract, examined BOLD response profiles across a range of temperatures spanning the pain threshold), wherein the pain function comprises a sigmoid function (Results, both the shape of the response profile as modeled by a sigmoid function, as well as the temperature of steepest sigmoid slope, showed tight correspondence with the subjective pain ratings). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pain prediction method performed by the processor disclosed by Jarden using a combination of brain waves to instead use a sigmoidal response curve of brainwaves as taught by Johnstone account for greater variance in subjective individual responses and to allow for a more flexible fit on the basis of fewer apriori assumptions at the expense of a single extra parameter to estimate (Johnstone Discussion). One of ordinary skill in the art would recognize that applying the known technique of correlating brain waves to pain using a sigmoid response as taught by Johnstone to the processor configured to estimated a pain level disclosed by Jarden would yield only the predictable result estimating an objective pain level. 

Regarding Claim 4, Jardin further discloses:
wherein the processor is further configured to fit the pain and the brainwave data or analysis data thereof to a pain function ([0092], training unit 1280…may perform some of the operations described in FIGS. 2-4 to trained or create correlated EEG data) to obtain a pain function specific to the object being estimated (Operation shown in Fig. 4 and described in [0049]: patient's experience of pain can be correlated with the presence of alpha brain waves 410 and beta brain waves 415 in varying amounts… finding a baseline of sampled data and known non-pain readings, average alpha and beta wave densities can be correlated to provide a "normal" state for a patient 430), and identify a pain classifier for separating a pain level to at least two based on the pain function (the baseline for the alpha and beta brain waves is the pain classifier between three levels corresponding to “no pain,” “possible pain,” and “pain” as seen in Fig. 4); and
classify a pain level of the object being estimated ([0092], pain levels assessment (e.g., a pain level has been determined based on the EEG signals) based on the received EEG signals may be performed by assessment/treatment unit 1290) by fitting the brainwave data or analysis data thereof to the pain classifier ([0050], a determination can be made that average or above average alpha waves over a period of time is likely to indicate mental relaxation, and the lack of pain 440. A sustained absence of alpha waves over a specified period of time may indicate the possibility of pain 450, while a quick rise of beta waves over a specified time window may indicate mental stress and "breakthrough" levels of pain 460);
and wherein the brainwave data or analysis data thereof is an amplitude of a brainwave ([0050], sustained absence (zero amplitude) of alpha waves over a specified period of time may indicate the possibility of pain 450).

Regarding Claim 7, Jardin discloses pain estimation method for estimating a magnitude of pain of an object being estimated based on a brainwave of the object being estimated ([0003], methods for assessing levels of pain), comprising:
a measurement step ([0075], block 1110) for measuring a brainwave a plurality of times from the object being estimated to obtain a plurality of brainwave data or analysis data thereof ([0075], receives electroencephalography (EEG) signals from an EEG sensor (e.g., EEG sensor 102). The EEG signals may be received for a time window (e.g., five seconds, 10 seconds, or other length of time)); and
an estimation step ([0075], block 1120) for estimating a relative magnitude of pain upon the measurement of a brainwave a plurality of times from the plurality of brainwave data or analysis data thereof ([0075], At block 1120, device 104 may determines, using correlated EEG data, a pain level based on the received EEG signals) based on a pain function for a relationship between brainwave data or analysis data thereof and pain (The “correlated” EEG data is the “pain function” as described above).
However, Jardin does not explicitly disclose wherein the pain function comprises a sigmoid function. Johnston teaches a method for correlating pain to a brain response (Abstract, examined BOLD response profiles across a range of temperatures spanning the pain threshold), wherein the pain function comprises a sigmoid function (Results, both the shape of the response profile as modeled by a sigmoid function, as well as the temperature of steepest sigmoid slope, showed tight correspondence with the subjective pain ratings). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pain prediction method disclosed by Jarden using a combination of brain waves to instead use a sigmoidal response curve of brainwaves as taught by Johnstone account for greater variance in subjective individual responses and to allow for a more flexible fit on the basis of fewer apriori assumptions at the expense of a single extra parameter to estimate (Jonhstone Discussion). One of ordinary skill in the art would recognize that applying the known technique of correlating brain waves to pain using a sigmoid response as taught by Johnstone to the method of estimating a pain level disclosed by Jarden would yield only the predictable result estimating an objective pain level.

Regarding Claim 8, Jardin further discloses,  wherein the brainwave data or analysis data thereof is an amplitude of a brainwave ([0050], sustained absence of alpha waves over a specified period of time may indicate the possibility of pain 450. An amplitude of alpha waves is used to determine if the subject is in the no pain classification or the possible pain classification as seen in Fig. 4);
and wherein the estimation step comprises classifying a pain level of the object being estimated ([0092], pain levels assessment (e.g., a pain level has been determined based on the EEG signals) based on the received EEG signals may be performed by assessment/treatment unit 1290) by fitting the brainwave data or analysis data thereof to a predetermined pain classifier ([0050], a determination can be made that average or above average alpha waves over a period of time is likely to indicate mental relaxation, and the lack of pain 440. A sustained absence of alpha waves over a specified period of time may indicate the possibility of pain 450, while a quick rise of beta waves over a specified time window may indicate mental stress and "breakthrough" levels of pain 460), and the pain classifier is obtained by fitting the brainwave data or analysis data thereof of the object being estimated to a pain function ([0092], training unit 1280…may perform some of the operations described in FIGS. 2-4 to trained or create correlated EEG data and Operation shown in Fig. 4 and described in [0049]: patient's experience of pain can be correlated with the presence of alpha brain waves 410 and beta brain waves 415 in varying amounts… finding a baseline of sampled data and known non-pain readings, average alpha and beta wave densities can be correlated to provide a "normal" state for a patient 430).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iannetti (WO 2013140106 A1) in view of Johnstone (Turning on the alarm: The neural mechanisms of the transition from innocuous to painful sensation).
Regarding Claim 12, Iannetti discloses a storage medium for storing a program implementing a pain estimation method for estimating a magnitude of pain of an object being estimated based on a brainwave of the object being estimated on a computer (P.4 lines 3-11, a computer-readable storage medium comprising computer-executable instructions for analysing EEG signals to obtain a measure of the pain or pain sensitivity of a subject), the method comprising:
a measurement step for measuring a brainwave a plurality of times from the object being estimated to obtain a plurality of brainwave data or analysis data thereof (P.4 lines 3-11, analysing first and second EEG data sets to obtain a difference in the contribution from a predetermined range of frequency components to the second EEG data set relative to the first EEG data set); and
an estimation step for estimating a relative magnitude of pain upon the measurement of a brainwave a plurality of times from amplitudes of the plurality of brainwave data (P.4 lines 3-11, using the obtained difference to obtain a measure of a level of pain, if any, experienced by the subject during the second time window relative to a level of pain, if any, experienced by the subject during the first time window) based on a pain function for a relationship between brainwave data or analysis data thereof and pain (P.9 lines 12-27, achieved by comparing the obtained difference to calibration data…calibration data is analysed to obtain a mathematical formula that describes the expected variation in pain intensity as a function of the obtained difference between the EEG data sets. The mathematical formula may be linear).
However, Iannetti does not explicitly disclose wherein the pain function comprises a sigmoid function. Johnston teaches a method for correlating pain to a brain response (Abstract, examined BOLD response profiles across a range of temperatures spanning the pain threshold), wherein the pain function comprises a sigmoid function (Results, both the shape of the response profile as modeled by a sigmoid function, as well as the temperature of steepest sigmoid slope, showed tight correspondence with the subjective pain ratings). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pain prediction method disclosed by Iannetti using an linear function to instead use a sigmoidal response curve of brainwaves as taught by Johnstone account for greater variance in subjective individual responses and to allow for a more flexible fit on the basis of fewer apriori assumptions at the expense of a single extra parameter to estimate (Jonhstone Discussion). One of ordinary skill in the art would recognize that applying the known technique of correlating brain waves to pain using a sigmoid response as taught by Johnstone to the method of estimating a pain level disclosed by Iannetti would yield only the predictable result estimating an objective pain level.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 7-8, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791